UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14447 AMCOL INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-0724340 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2870 Forbs Avenue, Hoffman Estates, IL (Address of principal executive offices) (Zip Code) (847) 851-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2012 (Common stock, $.01 par value) 31,891,799 Shares Explanatory Note AMCOL International Corporation (the “Company” or “AMCOL”) is filing this Amendment No. 1 (the “Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2012 (the “Quarterly Report”) in order to restate our unaudited financial statements for such quarter, as more fully described in Note 2 to the Condensed Consolidated Financial Statements contained in this Amendment No. 1.The Form 10-Q/A also reports that we have determined that our disclosure controls and procedures were not effective as of March 31, 2012. The following Items of Part I are amended in the Form 10-Q/A: Item1. Financial Statements;Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; and Item 4. Controls and Procedures.In addition, Part II, Item 6.Exhibits is amended. In connection with the filing of this Form 10-Q/A and pursuant to SEC rules, we are including currently dated certifications of our Chief Executive Officer and Chief Financial Officer.This Form 10-Q/A does not otherwise update or amend any other Items or Exhibits as originally filed and does not otherwise reflect events occurring after the original filing date of the Quarterly Report. 2 AMCOL INTERNATIONAL CORPORATION INDEX Page No. Part I - Financial Information Item 1: Financial Statements Condensed Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 4 Condensed Consolidated Statements of Operations – three months ended March 31, 2012 and 2011 6 Condensed Consolidated Statements of Comprehensive Income (Loss) – three months ended March 31, 2012 and 2011 7 Condensed Consolidated Statements of Changes in Equity – three months ended March 31, 2012 and 2011 8 Condensed Consolidated Statements of Cash Flows – threemonths ended March 31, 2012 and 2011 9 Notes to Condensed Consolidated Financial Statements 10 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 4: Controls and Procedures 35 Part II - Other Information Item 6: Exhibits 37 3 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) Item 1:Financial Statements ASSETS March 31, 2012 Restated (unaudited) December 31, 2011 Restated * Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, and mineral rights and reserves: Land Mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets, net Investment in and advances to affiliates and joint ventures Available-for-sale securities Deferred income taxes Other assets Total noncurrent assets Total Assets $ $ Continued… 4 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) LIABILITIES AND SHAREHOLDERS' EQUITY March 31, Restated (unaudited) December 31, Restated * Current liabilities: Accounts payable $ $ Accrued income taxes Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Deferred income taxes Other long-term liabilities Total noncurrent liabilities Shareholders' Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Less: Treasury stock ) ) Total AMCOL shareholders' equity Noncontrolling interest Total equity Total Liabilities and Shareholders' Equity $ $ *Condensed from audited financial statements. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in millions, except per share amounts) Three Months Ended March 31, Restated Restated Continuing Operations Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating profit Other income (expense): Interest expense, net ) ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures Income (loss) from continuing operations Discontinued Operations Income (loss) on discontinued operations - ) Net income (loss) Net income (loss) attributable to noncontrolling interests - Net income (loss) attributable to AMCOL shareholders $ $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Earnings per share attributable to AMCOL shareholders: Basic earnings (loss) per share: Continuing operations $ $ Discontinued operations - - Net income Diluted earnings (loss) per share: Continuing operations $ $ Discontinued operations - - Net income Amounts attributable to AMCOL shareholders Income from continuing operations, net of tax $ $ Discontinued operations, net of tax - ) Net income Dividends declared per share $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in millions) Total AMCOL Shareholders Noncontrolling Interest Three Months Ended Three Months Ended Three Months Ended March 31, March 31, March 31, Restated Restated Restated Restated Net income (loss) $ $
